Citation Nr: 0514886	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-13 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for Dependents' 
Educational Assistance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant, the veteran's widow, 
entitlement to service connection for cause of the veteran's 
death, and to Dependents' Educational Assistance benefits.  
She responded by filing a February 2002 Notice of 
Disagreement, and was sent an April 2003 Statement of the 
Case.  She then filed a May 2003 VA Form 9, perfecting her 
appeal of this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant, the veteran's widow, seeks service connection 
for the cause of the veteran's death, and entitlement to 
Dependents' Educational Assistance benefits.  According to 
his death certificate, he died at Medical Center East 
Hospital, a private facility.  However, the records 
associated with his terminal treatment have not yet been 
obtained.  VA is obligated to inform the claimant of any 
medical or lay evidence not already of record that is 
necessary to substantiate the pending claim.  38 U.S.C.A. 
§ 5103 (West 2002).  VA is also obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103A (West 
2002).  This duty includes obtaining pertinent medical 
records identified by the claimant.  38 U.S.C.A. § 5103A(b) 
(West 2002).  Because the veteran's terminal treatment 
records are potentially relevant to the appellant's pending 
appeal, the Board must obtain these records prior to any 
final adjudication.  

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).  38 C.F.R. § 3.312(c)(4) states:

There are primary causes of death which 
by their very nature are so overwhelming 
that eventual death can be anticipated 
irrespective of coexisting conditions, 
but, even in such cases, there is for 
consideration whether there may be a 
reasonable basis for holding that a 
service-connected condition was of such 
severity as to have a material influence 
in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature. 

In Lathan v. Brown, 7 Vet. App. 359 (1995), the U.S. Court of 
Appeals for Veterans Claims (Court) held that a remand of 
that case was necessary for VA to obtain a medical opinion 
which would enable it to give careful consideration, as 
required by 38 C.F.R. § 3.312(c), to the issue of any 
contribution of the veteran's service-connected disability to 
his death.  Lathan, 7 Vet. App. at 367 (citations omitted).  
The Court stated, in pertinent part:

In ordering a medical opinion, VA should 
consider the feasibility of requesting 
that the physician express in percentage 
terms the probability that the veteran's 
service-connected disability caused or 
contributed to death.

Id.

In light of the above, this appeal is REMANDED for the 
following additional development:

1.  The RO should request the appellant 
authorize the VA to obtain the veteran's 
terminal treatment records from Medical 
Center East Hospital on her behalf.  In 
the alternative, the appellant may obtain 
and submit such records herself.  If any 
such records are unavailable for whatever 
reason, this fact should be noted for the 
record.  

2.  Following the above, the RO should 
arrange for a VA health care provider to 
review the record.  The physician is 
requested to render an opinion concerning 
the following: 

(a) Was PTSD a contributory cause of the 
veteran's death?  

(b) To what extent, if any, did the PTSD 
condition have a material influence in 
accelerating death?  

2.  Thereafter, the RO should again 
consider the appellant's claims for 
service connection for the cause of the 
veteran's death and entitlement to 
Dependents' Educational Assistance 
benefits, in light of any additional 
evidence added to the record.  If any of 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, these issues should be 
returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




